ISSUER FREE WRITING PROSPECTUS Filed Pursuant to Rule 433 Registration Statement No. 333-155535 Dated October 17, 2011 JPMorgan Chase & Co. Airbag Yield Optimization Notes Linked to the Common Stock of Baker Hughes Incorporated due on or about April 26, 2012 Linked to the Common Stock of Prudential Financial, Inc. due on or about April 26, 2012 Linked to the Common Stock of Starwood Hotels & Resorts Worldwide, Inc. due on or about April 26, 2012 Linked to the Common Stock of Joy Global Inc. due on or about April 26, 2012 Linked to the American depositary shares of Rio Tinto plc due on or about April 26, 2012 Linked to the Common Stock of Citigroup Inc. due on or about April 26, 2012 Investment Description Airbag Yield Optimization Notes are unsecured and unsubordinated notes issued by JPMorgan Chase & Co. (JPMorgan Chase) (each a Note and collectively, the Notes) linked to the performance of the common stock (or American depositary shares) of a specific company (the Underlying Stock). The issue price of each Note will be $1,000. On a monthly basis, JPMorgan Chase will pay you a coupon regardless of the performance of the applicable Underlying Stock. At maturity, JPMorgan Chase will either pay you the principal amount per Note or, if the closing price of the applicable Underlying Stock on the Final Valuation Date is below the specified Conversion Price, JPMorgan Chase will deliver to you a number of shares of the applicable Underlying Stock equal to the Share Delivery Amount for each Note (subject to adjustments in the case of certain corporate events described in the accompanying Airbag Yield Optimization Notes product supplement no. UBS-14-A-I under General Terms of the Notes  Anti-Dilution Adjustments, in the sole discretion of the calculation agent). Investing in the Notes involves significant risks. You may lose some or all of your principal amount. In exchange for receiving a coupon on the Notes, you are accepting the risk of receiving a number of shares of the applicable Underlying Stock per Note at maturity that are worth less than your principal amount and the credit risk of JPMorgan Chase for all payments under the Notes. Generally, the higher the Coupon Rate on a Note, the greater the risk of loss on that Note. The contingent repayment of principal applies only if you hold the Notes until maturity. Any payment on the Notes, including any repayment of principal, is subject to the creditworthiness of JPMorgan Chase. If JPMorgan Chase were to default on its payment obligations, you may not receive any amounts owed to you under the Notes and you could lose your entire investment. Features q Income  Regardless of the performance of the applicable Underlying Stock, JPMorgan Chase will pay you a monthly coupon. In exchange for receiving the monthly coupon on the Notes, you are accepting the risk of receiving shares of the applicable Underlying Stock per Note at maturity that are worth less than your principal amount and the credit risk of JPMorgan Chase for all payments under the Notes. q Contingent Repayment of Principal Amount at Maturity  If the price of the applicable Underlying Stock does not close below the applicable Conversion Price on the Final Valuation Date, JPMorgan Chase will pay you the principal amount per Note at maturity and you will not participate in any appreciation or decline in the value of the applicable Underlying Stock. If the price of the applicable Underlying Stock closes below the applicable Conversion Price on the Final Valuation Date, JPMorgan Chase will deliver to you a number of shares of the applicable Underlying Stock equal to the Share Delivery Amount for each Note at maturity, which will likely be worth less than your principal amount and may have no value at all. The contingent repayment of principal applies only if you hold the Notes until maturity. Any payment on the Notes, including any repayment of principal, is subject to the creditworthiness of JPMorgan Chase. Key Dates Trade Date 1 October 20, 2011 Settlement Date 1 October 25, 2011 Final Valuation Date 2 April 20, 2012 Maturity Date 2 April 26, 2012 1 Expected. In the event that we make any change to the expected Trade Date and Settlement Date, the Final Valuation Date and Maturity Date will be changed so that the stated term of the Notes remains the same. 2 Subject to postponement in the event of a market disruption event and as described under Description of Notes  Payment at Maturity in the accompanying product supplement no. UBS-14-A-I THE NOTES ARE SIGNIFICANTLY RISKIER THAN CONVENTIONAL DEBT INSTRUMENTS. JPMORGAN CHASE IS NOT NECESSARILY OBLIGATED TO REPAY THE FULL PRINCIPAL AMOUNT OF THE NOTES AT MATURITY, AND THE NOTES CAN HAVE THE FULL DOWNSIDE MARKET RISK OF THE APPLICABLE UNDERLYING STOCK. THIS MARKET RISK IS IN ADDITION TO THE CREDIT RISK INHERENT IN PURCHASING A DEBT OBLIGATION OF JPMORGAN CHASE. YOU SHOULD NOT PURCHASE THE NOTES IF YOU DO NOT UNDERSTAND OR ARE NOT COMFORTABLE WITH THE SIGNIFICANT RISKS INVOLVED IN INVESTING IN THE NOTES. YOU SHOULD CAREFULLY CONSIDER THE RISKS DESCRIBED UNDER KEY RISKS BEGINNING ON AND UNDER RISK FACTORS BEGINNING ON PAGE PS-6 OF THE ACCOMPANYING PRODUCT SUPPLEMENT NO. UBS-14-A-I BEFORE PURCHASING ANY NOTES. EVENTS RELATING TO ANY OF THOSE RISKS, OR OTHER RISKS AND UNCERTAINTIES, COULD ADVERSELY AFFECT THE MARKET VALUE OF, AND THE RETURN ON, YOUR NOTES. YOU MAY LOSE SOME OR ALL OF YOUR INITIAL INVESTMENT IN THE NOTES. Note Offering This free writing prospectus relates to six (6) separate Note offerings. Each issuance of offered Notes is linked to one, and only one, Underlying Stock. You may participate in any of the six (6) Note offerings or, at your election, in two or more of the offerings. This free writing prospectus does not, however, allow you to purchase a Note linked to a basket of some or all of the Underlying Stocks described below. The Notes will be issued in minimum denominations equal to $1,000 and integral multiples thereof. Each of the six (6) Note offerings is linked to the common stock (or American depositary shares) of a different company, and each of the six (6) Note offerings has a different Coupon Rate, Initial Price and Conversion Price. The actual Coupon Rate, Initial Price and Conversion Price for each Note offering will be set on the Trade Date and the actual Coupon Rate and corresponding Total Coupon Payable for each Note will not be less than the bottom of the applicable range listed below. The performance of each Note will not depend on the performance of any other Note. Underlying Stock Total Coupon Payable Over the Term of the Notes Coupon Rate Initial Price Conversion Price CUSIP ISIN Common Stock of Baker Hughes Incorporated 3.875% to 5.125% 7.75% to 10.25% per annum 75% of Initial Price 46636T358 US46636T3582 Common Stock of Prudential Financial, Inc. 4.00% to 5.25% 8.00% to 10.50% per annum 75% of Initial Price 46636T341 US46636T3418 Common Stock of Starwood Hotels & Resorts Worldwide, Inc. 3.875% to 5.125% 7.75% to 10.25% per annum 75% of Initial Price 46636T333 US46636T3335 Common Stock of Joy Global Inc. 4.375% to 5.625% 8.75% to 11.25% per annum 70% of Initial Price 46636T325 US46636T3251 American depositary shares of Rio Tinto plc 3.75% to 5.00% 7.50% to 10.00% per annum 75% of Initial Price 46636T317 US46636T3178 Common Stock of Citigroup Inc. 4.50% to 5.75% 9.00% to 11.50% per annum 70% of Initial Price 46636T291 US46636T2915 See Additional Information about JPMorgan Chase & Co. and the Notes in this free writing prospectus. The Notes will have the terms specified in the prospectus dated November 21, 2008, the prospectus supplement dated November 21, 2008, product supplement no. UBS-14-A-I dated September 15, 2011 and this free writing prospectus. The terms of the Notes as set forth in this free writing prospectus, to the extent they differ or conflict with those set forth in product supplement no. UBS-14-A-I, will supersede the terms set forth in product supplement no. UBS-14-A-I. In particular, please refer to Additional Terms Specific to the Notes in this free writing prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the Notes or passed upon the accuracy or the adequacy of this free writing prospectus or the accompanying prospectus, prospectus supplement and product supplement no. UBS-14-A-I. Any representation to the contrary is a criminal offense. Price to Public Fees and Commissions Proceeds to Us Offering of Notes Total Per Note Total Per Note Total Per Note Common Stock of Baker Hughes Incorporated $1,000 $10 $990 Common Stock of Prudential Financial, Inc. $1,000 $10 $990 Common Stock of Starwood Hotels & Resorts Worldwide, Inc. $1,000 $10 $990 Common Stock of Joy Global Inc. $1,000 $10 $990 American depositary shares of Rio Tinto plc $1,000 $10 $990 Common Stock of Citigroup Inc. $1,000 $10 $990 The price to the public includes the cost of hedging our obligations under the Notes through one or more of our affiliates, which includes our affiliates expected cost of providing such hedge as well as the profit our affiliates expect to realize in consideration for assuming the risks inherent in providing such hedge. For additional related information, please see Use of Proceeds beginning on page PS-17 of the accompanying product supplement no.
